Citation Nr: 0411451	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (flat feet).

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This decision will address the veteran's claim for service 
connection for bilateral pes planus.  The issue involving the 
propriety of the initial 20 percent evaluation assigned for 
the veteran's service-connected lumbosacral strain is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held in Waco, 
Texas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue addressed in this decision has been obtained, and no 
further development is necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  The veteran was first diagnosed with pes planus many 
years after service, and there is no medical evidence that 
this disorder had its onset in service. 




CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A      §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral pes 
planus.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of an October 1999 
rating decision, a Statement of the Case issued in May 2002, 
and a Supplemental Statement of the Case issued in July 2003.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present evidence 
and argument.  In addition, the RO advised the veteran in a 
February 2001 letter of the evidence necessary to support his 
claim and of the respective duties of the VA and of the 
veteran in obtaining that evidence.  The veteran also was 
specifically advised of the provisions of the VCAA by the RO.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notices.  For example, 
the veteran indicated at his September 2003 hearing that he 
was not aware of any additional evidence that was relevant to 
his claim.  The undersigned Veterans Law Judge explained that 
the record would held be open for 60 day to allow the veteran 
to submit additional evidence; however, no additional 
evidence has been submitted.  Under these circumstances, the 
Board finds that the veteran will not be prejudiced by the 
Board proceeding with a decision, and that no useful purpose 
would be served by returning this case to the RO to reissue 
notice that has already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran testified at his hearing 
that he received all his treatment at the VA Medical Center 
in Dallas.  The Board notes that these records have been 
obtained and associated with the claims file.  As will be 
discussed below, the Board also finds that a VA examination 
is not necessary to determine whether his bilateral pes 
planus is related to service.  Accordingly, the Board finds 
that no further action on this issue is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran claims that he suffers from bilateral pes planus 
that began in service.  He maintains that this condition 
resulted from prolonged standing and marching in military 
boot.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran claims that he was treated for foot pain on 
several occasions in service.  However, his service medical 
records made no reference to foot problems.  Of particular 
relevance, a May 1982 separation examination report noted 
that his feet were normal on clinical evaluation.  The 
veteran also checked "no" when asked about "foot trouble."  
Thus, no chronic foot disability was shown in service.  

The veteran was first diagnosed with pes planus in 1999, 
approximately seventeen years after his separation from 
active duty.  VA outpatient treatment records show that the 
veteran was first seen in February 1999 for flat feet.  A 
June 1999 treatment record noted the veteran's history of 
painful feet dating back to service as a result of prolonged 
standing.  In July 1999, the diagnosis was pes planus with 
associated foot strain.  Several treatment records dated from 
2000 to 2003 show periodic treatment for the veteran's pes 
planus.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus.  The 
veteran's service medical records made no reference to foot 
problems and his feet were normal at the time of his 
separation from service.  In fact, the record shows that the 
veteran was first treated for foot problems many years after 
service, and there is no medical opinion of record that the 
veteran's pes planus had its onset in or is related to 
service.  Although a VA clinician in June 1999 recorded the 
veteran's history of bilateral foot pain dating back to 
service, the clinician did not offer his own independent 
medical opinion confirming the veteran's self-reported 
history concerning the date of onset.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence).  Thus, there 
is no medical evidence to support the veteran's contentions 
that his pes planus is related to service. 

Indeed, the only evidence of a relationship between the 
veteran's bilateral pes planus and his period of military 
service is the veteran's own lay statements, including 
testimony presented at his September 2003 hearing.  However, 
the veteran is not competent to testify as to the etiology of 
a disability such as pes planus.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  See also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value. 

Thus, there is no medical evidence to indicate that the 
veteran's bilateral pes planus is related to service.  The 
Board finds a VA examination is not necessary to determine 
whether his pes planus is related to service.  The VCAA 
states that VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this case, however, 
an examination would not shed light on whether the veteran's 
pes planus, which was first diagnosed approximately seventeen 
years after service, is related to service.  An examiner 
could do no more than review the claims file and record the 
veteran's history, since there is no evidence of any foot 
problems in the service medical records.  Leshore, supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral pes planus.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies, 38 
U.S.C.A  § 5107(b); 38 C.F.R. § 3.102, and the appeal is 
denied.  

ORDER

Service connection for bilateral pes planus is denied.


REMAND

A June 2003 rating decision granted service connection and 
assigned a 20 percent evaluation for lumbosacral strain.  The 
veteran claims that he is entitled to a higher initial 
evaluation for this disability.  Unfortunately, the Board 
finds that additional development is required before it can 
adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings for lumbosacral strain.  The revised rating criteria 
became effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The new criteria include a revision 
of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine, which reflect normal ranges 
of motion of the cervical spine and thoracolumbar spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating the veteran's disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate the veteran's 
service-connected lumbosacral strain under the new criteria.  
In this regard, the veteran should be scheduled for an 
appropriate VA examination in order to determine the nature 
and severity of his service-connected back disability, to 
include any orthopedic and neurological manifestations, so 
that it may evaluated under the revised rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria); see also 38 U.S.C.A. § 5103A.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Consistent with the requirements of 
VCAA, the RO should advise the veteran 
and his representative of the rating 
criteria under which his back disability 
will be rated and given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service- connected back 
disability including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

  Any special diagnostic studies deemed 
necessary should be performed and the 
examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability to 
include whether there is related 
neurological pathology.  

  In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should also describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
existence of any ankylosis of the lumbar 
spine should also be identified.

  The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

  The examiner should identify the 
presence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of 
joint spaces.

  If intervertebral disc syndrome is 
identified as part of the service 
connected back disability, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  The RO should then 
review the veteran's claim of entitlement 
to an initial evaluation in excess of 20 
percent for lumbosacral strain.  In doing 
so, the RO should consider the amendments 
to VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, effective September 26, 
2003. 68 Fed. Reg. 51,454- 51,458 (Aug. 
27, 2003) as well as the rating criteria 
in effect prior to the change.  If the 
examination shows evidence that the 
service-connected disability involves 
intervertebral disc syndrome, the RO 
should also consider whether a higher 
evaluation is appropriate under 
Diagnostic Code 5243.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The RO 
should also give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



